UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1708



IRVING BENNETT JEFFRESS, JR.,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner,        Social
Security Administration,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:05-
cv-02888-JFM)


Submitted:   January 26, 2007          Decided:     February 13, 2007


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irving Bennett Jeffress, Jr., Appellant Pro Se.      Meeka Savage
Drayton, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irving   Bennett   Jeffress,    Jr.,   appeals      the   district

court’s order granting the Appellee’s motion for summary judgment

in his employment discrimination and retaliation action.              We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.             Jeffress v.

Barnhart,   No.   1:05-cv-02888-JFM   (D.    Md.   Apr.   18,    2006).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                  - 2 -